Title: To James Madison from Thomas Jefferson, 7 June 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia June 7. 98.
I wrote you last on the 31st. since which yours of the 27th. of May is received. The alien bill, when we had nearly got through it, on the 2d. reading, (on a report from the commee. of the whole) was referred to a special committee, by a vote of it’s friends (12) against 11. who thought it could be rejected on the question for the 3d reading. It is reported again, very much softened, and if the proviso can be added to it, saving treaties, it will be less objectionable than I thought it possible to have obtained. Still it would place aliens not protected by treaties under absolute government. They have brought into the lower house a sedition bill, which among other enormities, undertakes to make printing certain matters criminal, tho’ one of the amendments to the constitution has so expressly taken religion, printing presses &c. out of their coercion. Indeed this bill and the Alien bill both are so palpably in the teeth of the constitution as to shew they mean to pay no respect to it. The citizen bill passed by the lower house sleeps in a committee of the Senate. In the meantime Callendar, a principal object of it, has eluded it by getting himself made a citizen. Volney is gone. So is Dupont the rejected Consul. The bill suspending intercourse with the French dominions will pass the Senate to-day with a small amendment. The real object of this bill is to evade the counter-irritations of the English, who under the late orders for taking all vessels from French ports, are now taking as many of our vessels as the French. By forbidding our vessels to go to or from French ports we remove the pabulum for these violations of our rights by the English, undertaking to do the work for them ourselves in another way. The tax on lands, houses & slaves is still before the H. of R. They have determined to have the houses & lands valued separately, though to pay the same tax ad valorem. But they avow that when they shall have got at the number & value of houses, they shall be free hereafter to tax houses separately, as by indirect tax. This is to avoid the quotaing of which they cannot bear the idea. Rogueries under a quotaing law can only shift the burthen from one part to another of the same state; but relieve them from the bridle of the quota, and all rogueries go to the relief of the state. So odious is the quota to the N. E. members that many think they will not pass the bill at all. The question of adjournment was lost by two votes. Had our members been here it would have been carried and much mischief prevented. I think now they will make their session permanent. I have therefore in my letters of to-day ordered my horses to be at Fredsbg. on the 24th. and shall probably be with you the 25th. or 26th. I send you further communications from our envoys. To these I believe I may add on good grounds that Pinckney is gone with his family into the South of France for the health of his daughter, Marshal to Amsterdam (but whether coming here for instructions or not is a secret not entrusted to us) and Gerry remains at Paris. It is rumored, and I believe with probability that there is a schism between Gerry & his colleagues. Perhaps the Directory may make a treaty with Gerry, if they can get through it before the brig Sophia takes him off. She sailed the 1st. of April. It is evident from these communications that our envoys have not the least idea of war between the two countries; much less that their despatches are the cause of it. I mentioned to you in my last that I expected they would bring in a bill to declare the treaty with France void. Dwight Foster yesterday brought in resolutions for that purpose, and for authorising general reprisals on the French armed vessels: and such is their preponderance by the number & talents of our absentees withdrawing from us that they will carry it. Never was any event so important to this country since it’s revolution, as the issue of the invasion of England. With that we shall stand or fall. Colo. Innes’s situation is desperate. Every day now is expected to be his last. The petition for the reform of the British parliament, inclosed in your last shall be disposed of as you desire: and the first vessel for Fredericksburg will carry your locks, hinges, pullies & glass. My respectful salutations to mrs. Madison & the family, and sincere friendship and Adieux to yourself.
